United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-1479
                                      ___________

Robert D. Hampson,                        *
                                          *
               Appellant,                 *
                                          *
      v.                                  *   Appeal from the United States
                                          *   District Court for the
Sheryl Ramstad Hvass; Lou Stender;        *   District of Minnesota.
Nanette M. Schroeder,                     *
                                          *         [UNPUBLISHED]
               Appellees,                 *
                                          *
Steve Herje,                              *
                                          *
               Defendant,                 *
                                          *
Dean Lee, Terrian Pangerl, in their       *
individual and official capacities,       *
                                          *
               Appellees.                 *

                                      ___________

                            Submitted: September 26, 2001
                                Filed: October 4, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.
       Minnesota inmate Robert Hampson appeals following the district court’s1
granting of appellees’ motions for summary judgment in Hampson’s 42 U.S.C. § 1983
action. Hampson had alleged that the prison’s health unit failed to timely refill his
prescriptions for blood pressure medication, and that the named appellees were not
sufficiently responsive to his complaints. Upon de novo review of the record, we
conclude that the district court did not err as the summary judgment record establishes
that no appellee was deliberately indifferent to Hampson’s need for timely refills of his
medication. See Estelle v. Gamble, 429 U.S. 97, 104-06 (1976). We also reject his
arguments that the district court abused its discretion in granting summary judgment
when it did, and in refusing to appoint counsel for him.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                           -2-